United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.Y., Appellant
and
DEPARTMENT OF THE AIR FORCE, TRAVIS
AIR FORCE BASE, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1520
Issued: February 3, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On June 13, 2013 appellant filed a timely appeal of decisions of the Office of Workers’
Compensation Programs (OWCP) dated April 17 and June 5, 2013 denying his request for
reconsideration as untimely and insufficient to establish clear evidence of error. The Board
docketed the appeal as No. 13-1520.
The Board has duly considered this matter and finds that the case is not in posture for
decision. OWCP accepted appellant’s occupational disease claim for left hand and wrist
tenosynovitis and chronic cervical strain. By decision dated June 23, 2010, OWCP denied
appellant’s claim for a schedule award as the evidence was insufficient to establish that he
sustained a permanent impairment to a scheduled member, which was affirmed on November 10,
2010 by an OWCP hearing representative.
Additional medical evidence from Dr. John Parkerson, Board-certified in occupational
medicine, was received by OWCP along with a December 6, 2010 request for reconsideration.
By merit decision of April 13, 2011, OWCP denied appellant’s request for an increased schedule
award.
On February 21, 2012 appellant submitted a CA-7 form requesting a schedule award,
along with a September 13, 2011 impairment rating by Dr. Olumuyiwa A. Paul, an examining
Board-certified orthopedic surgeon, which utilized the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). He was

advised by OWCP that he could not file another schedule award once it had been denied; but
would have to follow the appeal rights in the previous April 13, 2011 denial.
Appellant, by letter received on September 26, 2012, filed a request for reconsideration of
the April 13, 2011 decision. By decision dated December 13, 2012, the request for
reconsideration was denied without consideration of the merits, finding that appellant’s request
raised no substantive legal questions nor included new or relevant evidence. Appellant was
advised that an appeal to the Board was the only recourse.
Appellant filed a request for reconsideration of the December 13, 2012 decision and
again submitted a copy of Dr. Paul’s September 13, 2011 impairment rating. By decision dated
April 17, 2013 OWCP denied appellant’s request for reconsideration as untimely filed and
insufficient to establish clear evidence of error.
In a letter dated April 21, 2013, appellant requested reconsideration and again
resubmitted the September 13, 2011 impairment rating. He argued that this medical report
showed upper extremity impairment as a result of his spinal condition. Thus, appellant argued
that this evidence was pertinent new evidence warranting a merit review of his schedule award
claim.
By decision dated June 5, 2013, appellant was informed that his only right of appeal was
to this Board and that he had no right of reconsideration with OWCP.
The Board has held that where a claimant submits medical evidence regarding a
permanent impairment at a date subsequent to a prior schedule award decision, he is entitled to a
merit decision on the medical evidence.1 Appellant presented new evidence from Dr. Paul in
support of his schedule award claim. Moreover, this evidence addressed the pertinent issue
regarding whether appellant has permanent impairment pursuant to the A.M.A., Guides.
Although appellant stated that he sought reconsideration, it is evident that he was not seeking
reconsideration, but was seeking a schedule award based on new medical evidence.

1

See Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994); see also B.K., 59 ECAB 228
(2007) (where it was evident that the claimant was seeking a schedule award based on new and current medical
evidence, OWCP should have issued a merit decision on the schedule award claim rather than adjudicate an
application for reconsideration).

2

IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 5 and April 17, 2013 are set aside and the case is remanded
for further proceedings consistent with this opinion of the Board.
Issued: February 3, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

